                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-00132-KDB
 TEPY SUTUKH EL,

                  Plaintiff,

     v.                                                           ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER is before the Court on the Consent Motion for Attorney’s Fees pursuant

to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on March 13, 2020. (Doc. No.

19). It appearing that the parties have agreed, and having reviewed the motion, supporting

materials, and the case file, the Court determines that Plaintiff should be awarded $3,690.00 in full

and final settlement of attorney’s fees and costs arising under the Equal Access to Justice Act

(EAJA) U.S.C. § 2412(d).

          Pursuant to the United States Supreme Court’s ruling in Astrue v Ratliff, 130 S. Ct. 2521

(2010), these EAJA fees are payable to Plaintiff as the prevailing party, and are subject to

offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt

Plaintiff may owe to the federal government. If, subsequent to entry of the Consent Order,

the Commissioner determines that Plaintiff owes no debt to the government that would

subject this award of attorney fees to offset, the Commissioner may honor Plaintiff’s signed

assignment of EAJA fees providing for payment of the subject fees to Plaintiff’s Counsel,
rather than to Plaintiff. If such a debt is present, then any remaining fee after offset will be

payable to Plaintiff and delivered to Plaintiff’s Counsel.

       IT IS THEREFORE ORDERED that the Commissioner pay the sum of $3,690.00

in full satisfaction of any and all claims arising under the EAJA, 28 U.S.C. § 2412(d)(1)(A).

       SO ORDERED.


                                   Signed: March 16, 2020
